Order entered April 10, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01267-CR

                         DEAN ALAN MATTHEWS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 207th District Court
                                  Comal County, Texas
                           Trial Court Cause No. CR2016-544

                                         ORDER
      Before the Court is the State’s April 8, 2019 second motion for extension of time to file

its brief. We GRANT the motion and ORDER the brief due on or before May 10, 2019.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE